     Case 3:18-cv-01871-HZ         Document 58   Filed 02/24/20   Page 1 of 2




ADI Acquisition Co, LLC vs Theodore L. Vallas    Case No. 3:18-cv-01871-HZ
                   DEFENDANT'S TRIAL BRIEF EXHIBIT LIST


              DESCRIPTION              MARKED       OFFERED         RECEIVED


    501 Non Disclosure Agreement

        CPR Loan Agreement Per
    502 Cash Purchase

        Meeting at Palm Springs with
    503 Mr. Beardsley

        Complaint (Breach of
    504 Guaranty)

        Defendant's Answer and
    505 Affirmative Defenses

        Term Sheet for Ownership
    506 Interest Purchase Agreement
        Settlement Agreement and
        Mutual Release Beals +
    507 Beardsley

        Confession of Judgment
    508 Against John Beardsley

        Missleading/Inaccurate
    509 Documents
        HL, Hobart Lindzer LLP
        Regarding Aerodynamics, et
    510 a.l., v Caesars

        Stock Purchase Agreement
    511 ADI and CPA

        Assignment of Stock and
    512 Stock Power ADI

        Second Amendment to Stock
    513 Purchase Agreement
     Case 3:18-cv-01871-HZ         Document 58   Filed 02/24/20   Page 2 of 2




ADI Acquisition Co, LLC vs Theodore L. Vallas    Case No. 3:18-cv-01871-HZ
                   DEFENDANT'S TRIAL BRIEF EXHIBIT LIST


              DESCRIPTION              MARKED       OFFERED         RECEIVED

        Lack of Leadership Regarding
    514 Fernando Pineda Report


    515 Condition of Aircraft
        Donald Slaven Resume
        Purchaser of ADI Parts
    516 Witness

        F emando Pineda Resume
    517 Witness

        Timothy Sieber Items
    518 Necessary to Close

        Chapter 11 Statement Closing
    519 Certificate Seller


    520 Reserved
                                                                       I



    521 Reserved
        ACMI Charter Agreement
        Regarding Income Incentive
    522 to Income


    523 Pro Forma Balance Sheet

        Miscellanious Discusion
    524 Items


    525 Foundation in Operations
